Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I in the reply filed on 3/18/2021 is acknowledged.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 11/8/2019 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Claims
3.	Applicant is advised that should claims 1-6 be found allowable, claims 16-21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such limitation(s) is/are:
‘network training engine’ in claims 1, 3, 8-9
‘object detection engine’ in claims 2-3

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claims 16-21: Canceled

Allowable Subject Matter
6.	Claims 1-14 are allowed.

7.	The following is an Examiner’s statement for the reasons of allowance:

8.	Independent claims 1 and 10 are directed towards a system and method that include/perform the operations of at least “a convolutional neural network; and a network training engine configured to: obtain a sample image of a biological specimen, obtain a set of positive points and/or a set of negative points, wherein each positive point in the set of positive points identifies a location of an object of interest within the sample image, and each negative point in the set of negative points identifies a location of an object of no-interest within the sample image, obtain one or more predefined characteristics of objects of interest and/or objects of no-interest, based on the one or more predefined characteristics, generate a boundary map comprising a positive area around each positive point in the set of positive points and/or a negative area around each negative point in the set of negative points, and using the sample image and the boundary map, train the convolutional neural network to detect objects of interest”.
  	The cited and considered prior art, specifically Al-Kofahi (US PGPub 2017/0109880) that discloses creating a blood vessel map of a biological tissue, the method comprising the steps of: accessing image data corresponding to multi-channel multiplexed image of a biological tissue fluorescent stained to manifest expression levels of a primary marker and at least one auxiliary marker each marker capable of 
	And Can (US PGPub 2011/0249883) that discloses segmenting a digital image into a plurality of target objects, comprising, generating a plurality of probability maps of the image, wherein each probability map is derived from a different segmentation classifier;  generating a combined probability map based on the plurality of probability maps;  mapping a plurality of image points based on one or more local object maxima;  applying one or more object constraints based at least in part on the mapped points to identify local object information;  applying one or more regional thresholds to the combined probability map, given the local object information and a background mask, to segment the image into regions;  creating a segmented image at least in part by merging the segmented regions with corresponding local object maxima;  and at least temporarily storing or displaying the segmented image on a digital device, 
	And Malon (US PGPub 2010/0172568) that discloses detecting signet ring cells in an image of a biopsy tissue sample, the method comprising the steps of: finding in the image, in a computer process, points about which cell membranes appear in radial symmetry;  selecting as candidate points, in a computer process, at least ones of the points that have an adjacent nuclei with a predetermined shape feature;  and applying a 
	And El-Zehiry (US PGPub 2017/0132450) that discloses analyzing digital holographic microscopy (DHM) data for hematology applications to perform white blood cell differentiation, the method comprising: receiving a plurality of DHM images acquired using a digital holographic microscopy system;  identifying one or more connected components in each of the plurality of DHM images;  generating one or more training white blood cell images from the one or more connected components;  training a classifier to identify a plurality of white blood cell types using the one or more training white blood cell images as input to the classifier, wherein the classifier is a visual vocabulary dictionary trained using hierarchical k-means and a scale-invariant feature transform (SIFT) descriptor as a local image feature;  extracting a plurality of dense SIFT descriptors from each of the plurality of DHM images;  building a binary search tree representative of a vocabulary dictionary structure based on the plurality of dense SIFT descriptors extracted from each of the plurality of DHM images;  generating the visual vocabulary dictionary based on the binary search tree;  extracting a new white blood cell image from a new DHM image;  applying the classifier to the new white blood cell image to determine a plurality of probability values, each respective probability value corresponding to one of the plurality of white blood cell types;  and presenting the new white blood cell image and the plurality of probability values in a graphical user interface,
	And Abedini (US PGPub 2017/0287134) that discloses receiving a plurality of dermatoscopic images, each including a region of lesion skin and a region of normal 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 10 are allowed.
	Claims 2-9 and 11-14 are allowed for being dependent upon allowed base claims 1 and 10.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664